               Case 4:21-cr-00057-HSG Document 37 Filed 03/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOPHER D. VIEIRA (CABN 273781)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 21-00057 HSG
                                                      )
14           Plaintiff,                               ) STIPULATION TO EXCLUDE TIME AND
                                                      ) ORDER
15      v.                                            )
                                                      )
16   DELANEY TANG and VINCENZ SISON,                  )
                                                      )
17           Defendants.                              )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendants Delaney Tang and Vincenz Sison that time be excluded under the Speedy Trial Act from

21 March 8, 2021 through April 28, 2021.

22           At the status conference held on March 8, 2021, the government and counsel for the defendants
23 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

24 prepare, including by reviewing the discovery already produced. For this reason and as further stated on

25 the record at the status conference, the parties stipulate and agree that excluding time until April 28,

26 2021 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

27 further stipulate and agree that the ends of justice served by excluding the time from March 8, 2021

28 through April 28, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 21-00057 HSG                                                                   v. 7/10/2018
               Case 4:21-cr-00057-HSG Document 37 Filed 03/10/21 Page 2 of 2




 1 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

 3 from counsel for the defendants to file this stipulation and proposed order.

 4          IT IS SO STIPULATED.

 5 DATED: March 9, 2021                                   /s/ Christopher Vieira               __
                                                          CHRISTOPHER VIEIRA
 6                                                        Special Assistant United States Attorney

 7 DATED: March 9, 2021                                   /s/ Angela Hansen                  __
                                                          ANGELA HANSEN
 8                                                        Counsel for Defendant Delaney Tang

 9 DATED: March 9, 2021                                   /s/ Martin Sabelli                 __
                                                          MARTIN SABELLI
10                                                        Counsel for Defendant Vincenz Sison

11
                                                     ORDER
12
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
13
     Court on March 8, 2021 and for good cause shown, the Court finds that failing to exclude the time from
14
     March 8, 2021 through April 28, 2021 would unreasonably deny defense counsel and the defendant the
15
     reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
16
     18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the
17
     time from March 8, 2021 to April 28, 2021 from computation under the Speedy Trial Act outweigh the
18
     best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the
19
     parties, IT IS HEREBY ORDERED that the time from March 8, 2021 through April 28, 2021 shall be
20
     excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
21
            IT IS SO ORDERED.
22

23

24 DATED: 3/10/2021                                               _________________            __________
                                                                  HAYWOOD S. GILLIAM, JR.
25                                                                United States District Judge

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 21-00057 HSG                                                                    v. 7/10/2018
